IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-79,485-01




EX PARTE ANTHONY DEWAYNE CORNELIUS, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 22,027-A IN THE 411TH DISTRICT COURT
FROM POLK COUNTY




            Per curiam.
 
O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of two counts of
aggravated sexual assault of a child and four counts of sexual assault of a child. He was sentenced
to twenty-five years in prison for each aggravated-sexual-assault conviction and twenty years in
prison for each of the remaining sexual-assault convictions. The sentences are to be served
concurrently, and there was no direct appeal.
            In his habeas application, Applicant claimed that his guilty pleas were involuntary for many
reasons. The plea agreement was not in the habeas record forwarded to this Court, and there was no
affidavit from trial counsel responding to the claims, so the application was remanded to the trial
court for further information. On remand, the trial court received an affidavit from trial counsel,
conducted an evidentiary hearing in which Applicant was represented by habeas counsel, and heard
argument from the parties. Findings were made and forwarded to this Court in a supplemental habeas
record, but trial counsel’s affidavit and the hearing transcription upon which the findings are based
are not in the supplement. The plea agreement is also not in the habeas record.
            The trial court shall supplement the habeas record to this Court with the affidavit it received
from trial counsel, a transcription of the hearing conducted on remand, which occurred, according
to the findings, on February 18, 2014, and a copy of any plea agreement made in connection with
the guilty pleas. This application will be held in abeyance until the habeas record is supplemented
as ordered, which shall be completed within 30 days of the date of this order. Any extensions of time
shall be obtained from this Court. 
 
Filed:   May 7, 2014
Do not publish